DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-11 under formula (I) diethylene-triamine pentaacetic acid (DTPA); and under formula (III),glutamic diacetic acid (GLDA), claims 1 to 3, 5 to 11 in the reply filed on 01/31/2022 is acknowledged.  The traversal is on the ground(s) that the search of all the claims would not impose a serious burden on the Office.  This is not found persuasive because examination is not limited to search.  In addition to the search, much of the examination is devoted to determining patentability of claims.  Said determination requires the formulation of rejection and responding to applicant’s arguments with regard to the same.  The additional search and the determination of patentability for multiple, patentability distinct species would place serious burden on the examiner. 
	In addition, the applicant 's election with traverse of species to further clarify the record, the prior elected species can also be identified by the following selections of Formula (I) and (III);
	For Formula (I):


    PNG
    media_image1.png
    132
    363
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    67
    599
    media_image2.png
    Greyscale

For Formula (III)
			
    PNG
    media_image3.png
    150
    247
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    36
    382
    media_image4.png
    Greyscale

in the reply filed on 03/01/2022 is acknowledged. 
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. The information disclosure statement 

 1.98    Content of information disclosure statement.
(a) Any information disclosure statement filed under § 1.97  shall include the items listed in paragraphs (a)(1), (a)(2) and (a)(3) of this section.
 (2) A legible copy of:
(i) Each foreign patent;
(ii) Each publication or that portion which caused it to be listed, other than U.S. patents and U.S. patent application publications unless required by the Office;
(iii) For each cited pending unpublished U.S. application, the application specification including the claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion [but see 1287 OG 163 (October 19, 2004) discussed in MPEP § 609.04(a), subsection II]; and
(iv) All other information or that portion which caused it to be listed.
(3)
(i) A concise explanation of the relevance, as it is presently understood by the individual designated in § 1.56(c)  most knowledgeable about the content of the information, of each patent, publication, or other information listed that is not in the English language. The concise explanation may be either separate from applicant’s specification or incorporated therein.
(ii) A copy of the translation if a written English-language translation of a non-English-language document, or portion thereof, is within the possession, custody, or control of, or is readily available to any individual designated in § 1.56(c).

It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the 

Specification
The abstract of the disclosure is objected to because it contains words such, e.g., and it is not a concise explanation of the invention.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claim 11 is objected to because of the following informalities:  The claim recites “the second chelating agent.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites greater than 20 to 34 wt. % HCl.  Would it be greater than 20 wt. % HCl % or 34 wt. % HCl or 20% to 34 wt. % HCl? Therefore, the examiner is not sure what would be the boundaries of the claim limitation, making the claim indefinite.  All the claims dependent of claim 1 are also rejected.

Claim 7 recites the limitation "the fluid solubilized" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, and 5-11 are rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over De Wolf (US 2013/0267446 A1) (“De Wolf” herein- provided by applicant)

(Claims contain only selected species)

Claim 1
De Wolf discloses a well stimulation fluid, as best understood based on the indefiniteness above,  comprising:
 	greater than 20 to 34 wt. % HCl, relative to total stimulation fluid weight; [0039; 0069]
 	1 to 5 vol.% of a corrosion inhibitor, relative to total stimulation fluid volume; [0021; 0043-0044]
 	1 to 5 wt.%, wt.%, relative to the total stimulation fluid weight, of a first chelating agent having a formula (I) (i.e. DTPA) [0080; 0084-0085 & Fig. 2]

		
    PNG
    media_image5.png
    136
    362
    media_image5.png
    Greyscale


Formula (I) : 

    PNG
    media_image2.png
    67
    599
    media_image2.png
    Greyscale

and
 	1 to 5 wt.%, relative to the total stimulation fluid weight, of a second chelating agent having a formula (III),
				
    PNG
    media_image6.png
    188
    233
    media_image6.png
    Greyscale

Formula (III): (i.e. GLDA)
	wherein, in formulas (I) and (III),

    PNG
    media_image7.png
    34
    363
    media_image7.png
    Greyscale

[0013-0014; 0080]
 	De Wolf does not explicitly disclose the terminology as recited within the claimed invention: greater than 20 to 34 wt.% HCI and a base fluid. However, De Wolf discloses that the that the stimulation acid of  20-28% ([0039]) and acids used in the treatment HCl,([0069)], which serves as an HCl acid stimulation fluid within the claimed ranged. Therefore, the Examiner interprets this disclosure to read on the claimed invention.
 
Claim 2
De Wolf discloses the fluid of claim 1, wherein the HCl is present in a concentration of at least 22 wt.%, relative to the total stimulation fluid weight. (same as Claim 1)

Claim 3
De Wolf discloses the fluid of claim 1, comprising diethylenetriamine pentaacetic acid as the first chelating agent. [0084-0085]

Claim 5
De Wolf discloses the fluid of claim 1, comprising glutamic diacetic acid as the second chelating agent.  [0013-0014]

Claim 6
De Wolf discloses the fluid of claim 1, comprising: diethylenetriamine pentaacetic acid as the first chelating agent; and glutamic diacetic acid as the second chelating agent.  [0013-0014; 0084-0085]

Claims 7-8
Since De Wolf discloses the same stimulation fluid comprising a HCl, corrosion inhibitor, a first chelating agent -GLDA and a second chelating agent- DTPA, it would  be suitable to maintain up to 3000 ppm iron ions in the fluid solubilized for at least 3 days, wherein the iron ions remain solubilized up to a pH of 4
 "Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).
The fluid of claim 1, which 

Claim 9
De Wolf discloses the fluid of claim 1, wherein the first chelating agent is present in an amount of from 1.5 to 3.5 wt.%, relative to the total stimulation fluid weight. [0080; 0084-0085 & Fig. 2]

Claim 10
De Wolf discloses the fluid of claim 1, wherein the second chelating agent is present in an amount of from 1.5 to 3.5 wt.%, relative to the total stimulation fluid weight. ([0013-0014; 0080; Fig. 2]

Claim 11
De Wolf discloses the fluid of claim 1, wherein the first and the second chelating agents are present in a range of from 2 to 2.5 wt.%, relative to the total stimulation fluid weight. [0080; 0084-0085 & Fig. 2]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Frenier (US 2003/0104950 ) Treating Composition teaches Treating compositions containing mutual solvents suitable for forming and maintaining single-phase aqueous fluid treating compositions containing very high concentrations of acids and/or chelating agents are described. Methods of use of these treating compositions for dissolving and removing scale and formation matrix material in oil-field treatments such as stimulation and remediation are given,  Freeman (US 2007/0213233) IVERTING COMPOSITIONS, FLUID LOSS CONTROL PILLS, AND BREAKERS THEREOF teaches  method of treating a well that includes selectively emplacing a fluid loss pill into the well, wherein the fluid loss pill includes at least one of diethylene glycol, triethylene glycol, and tetraethylene glycol, and wherein the at least one of diethylene glycol, triethylene glycol, and tetraethylene glycol reacts with a calcium brine present in the well to form a plug is disclosed, and Welton et al. (US 2008/0035339) Composition And Method Relating To The Prevention And Remediation Of Surfactant Gel Damage teaches Among many things, compositions and methods relating to the prevention and remediation of surfactant gel damage are provided. In one embodiment, the method includes providing a treatment fluid comprising a carrier fluid and at least one component selected from the group consisting of a chelating agent and . 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        03/08/2022